--------------------------------------------------------------------------------

10.115


LITHIUM EXPLORATION GROUP, INC.
10% CONVERTIBLE PROMISSORY NOTE

Effective Date June 8, 2017 US $85,800.00

Due June 8, 2018

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

FOR VALUE RECEIVED Lithium Exploration Group, Inc. (the “Company”) promises to
pay to the order of Concord Holding Group, LLC, and its authorized successors
and permitted assigns ("Holder"), the aggregate principal face amount of Eighty
Five Thousand Eight Hundred Dollars exactly (U.S. $85,800.00) on June 8, 2018
("Maturity Date"). The Company will pay interest on the principal amount
outstanding at the rate of 10% per annum, which will commence on June 8, 2017.
The Company acknowledges that this Note was issued with a $7,800.00 original
issue discount (“OID”) such that the issuance price was $78,000.00 as well as
document prep fees of $3,000.00 (deducted from the amount funded) . The interest
will be paid to the Holder in whose name this Note is registered on the records
of the Com– pany regarding registration and transfers of this Note. The
principal of, and interest on, this Note are payable at 1080 Bergen St., Suite
240, Brooklyn, NY 11216, initially, and if changed, last appearing on the
records of the Company as designated in writing by the Holder hereof from time
to time. The Company will pay each interest payment and the out– standing
principal due upon this Note before or on the Maturity Date, less any amounts
re– quired by law to be deducted or withheld, to the Holder of this Note by
check or wire trans– fer addressed to such Holder at the last address appearing
on the records of the Company. The forwarding of such check or wire transfer
shall constitute a payment of outstanding principal hereunder and shall satisfy
and discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.

This Note is subject to the following additional provisions:

1.           This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection there– with.

--------------------------------------------------------------------------------

2.           Under all applicable laws, the Company shall be entitled to
withhold any amounts from all payments it is entitled to.

3.           This Note may only be transferred or exchanged in compliance with
the Securities Act of 1933, as amended ("Act") and any applicable state
securities laws. All attempts transfer to a non–qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and nei– ther the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective trans– feree of this Note, also is required to give
the Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

1.           4.           (a) The Holder of this Note has the option, upon the
issu– ance date of the stock, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the "Common Stock") at a price ("Conversion Price") for each share of Common
Stock equal to the lesser of $0.005 or 50% discount of the lowest trading price
of the Common Stock as reported on the National Quotations Bureau OTC Markets
exchange which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future ("Ex– change"), for the (i) twenty
prior trading days, including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price), or (ii) the twenty prior trading days immediately preceding the
issuance date of this Note. The Notice of Conversion may be rescinded if the
shares have not been delivered within 3 business days. The Company shall deliver
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion. The Holder shall surrender this Note to
the Company upon receipt of the shares of Common Stock, executed by the Holder.
This will make clear the Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued
but unpaid interest shall be subject to conversion. The number of issuable
shares will be rounded to the nearest whole share, and no fractional shares or
scrip repre– senting fractions of shares will be issued on conversion. To the
extent the Conversion Price of the Company’s Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law. The Company agrees to honor all conver– sions submitted pending this
increase. In the event the Company experiences a DTC “Chill” on its shares, the
conversion price discount shall be increased to 60% while that “Chill” is in
effect. Notwithstanding anything to the contrary contained in the Note (except
as set forth below in this Section), the Note shall not be convertible by
Investor, and Company shall not effect any conversion of the Note or otherwise
issue any shares of Common Stock to the extent (but only to the extent) that
Investor together with any of its affiliates would beneficially own in excess of
9.99% (the “ Maximum Percentage”) of the Common Stock outstanding. To the extent
the foregoing limitation applies, the determination of whether a Note shall be
convertible (vis–à–vis other convertible, exercisable or exchangeable secu–
rities owned by Investor or any of its affiliates) and of which such securities
shall be con– vertible, exercisable or exchangeable (as among all such
securities owned by Investor and its affiliates) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to
Company for conversion, exercise or exchange (as the case may be). No prior
inability to convert a Note, or to issue shares of Common Stock, pursu– ant to
this Section shall have any effect on the applicability of the provisions of
this Section with respect to any subsequent determination of convertibility. For
purposes of this Sec– tion, beneficial ownership and all determinations and
calculations (including, without lim– itation, with respect to calculations of
percentage ownership) shall be determined in ac– cordance with Section 13(e) of
the 1934 Act (as defined below) and the rules and regula– tions promulgated
thereunder. The provisions of this Section shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section to correct
this Section (or any portion hereof) which may be defective or inconsistent with
the intended Maximum Percentage beneficial ownership limitation herein contained
or to make chang– es or supplements necessary or desirable to properly give
effect to such Maximum Per– centage limitation. The limitations contained in
this Section shall apply to a successor holder of this Note and shall be
unconditional, irrevocable and non–waivable. For any rea– son at any time, upon
the written or oral request of Investor, Company shall within one (1) business
day confirm orally and in writing to Investor the number of shares of Com– mon
Stock then outstanding, including by virtue of any prior conversion or exercise
of convertible or exercisable securities into Common Stock, including, without
limitation, pursuant to this Note. During the first six months, this Note is in
effect, the Investor may not convert this Note pursuant to this paragraph. The
conversion discount and look–back period will be adjusted downward (i.e. for the
benefit of the Holder) if the Company offers a more favorable conversion
discount (whether via interest rate, OID, lower ceiling price or otherwise) or
look–back period to another party while this note is in effect and the Holder
will also get the benefit of any other term (for a example a higher prepay)
granted to any third party while this Note is in effect.

--------------------------------------------------------------------------------

(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 10% per annum. Interest shall be paid, by the Company, in
Common Stock ("Interest Shares"). Holder may send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

(c)           This Note may not be prepaid.

--------------------------------------------------------------------------------

(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a re– classification, capital reorganization or other change
or exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Com– mon Stock) (each of items (i), (ii) and (iii) being referred to as a
"Sale Event"), then, in each case, the Company shall, upon request of the
Holder, redeem this Note in cash for 150% of the principal amount, plus accrued
but unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

(e)           In case of any Sale Event (not to include a sale of all or
substan– tially all of the Company’s assets) in connection with which this Note
is not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (in– cluding cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as de– fined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall sim– ilarly apply to successive Sale Events. If the
consideration received by the holders of Com– mon Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 5.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 6.           The Company hereby expressly waives demand and presentment for
payment, notice of non–payment, protest, notice of protest, notice of dishonor,
notice of ac– celeration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 7.           The Company agrees to pay all costs and expenses, including
reasona– ble attorneys' fees and expenses, which may be incurred by the Holder
in collecting any amount due under this Note.

 8.           While this Note is outstanding and to the extent the Company
grants any other party more favorable investment terms (whether via interest
rate, original issue discount, conversion discount or look–back period), the
terms of the Note shall automati– cally adjust to match those more favorable
terms.

--------------------------------------------------------------------------------

 

 9.      If one or more of the following described "Events of Default" shall oc–
cur:

(a)           The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

(b)           Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereaf– ter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

(c)           The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

(d)           The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the bene– fit of creditors or commence proceedings for its dissolution; (4)
apply for or consent to the appointment of a trustee, liquidator or receiver for
its or for a substantial part of its proper– ty or business; (5) file a petition
for relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or

(e)           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

(f)           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

(g)           One or more money judgments, writs or warrants of attachment, or
similar process, in excess of Hundred Eighty Five Thousand and Eight Hundred
dollars ($85,800.00) in the aggregate, shall be entered or filed against the
Company or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of fifteen (15) days or in any
event later than five (5) days prior to the date of any proposed sale
thereunder; or

(h)           The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

--------------------------------------------------------------------------------

(i)           The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

(j)           If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

(k)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

(l)           The Company shall not replenish the reserve set forth in Section
13, within 3 business days of the request of the Holder. If the Company does not
re– plenish, the request of the Holder then the conversion discount set forth in
Section 4(a) shall be increased from a 50% conversion discount to a 60%
conversion discount; or

(m)           The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

(n)           The Company shall lose the “bid” price for its stock in a market
(including the OTC marketplace or other exchange).

(o)           The Company is in arrears for more than 30 days with its Transfer
Agent, the conversion discount shall be increased from 50% to 60%.

(p)           A default has been declared against the Company, which has not
been cured in any other loan or Note agreement.

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penal– ty shall be $250 per
day the shares are not issued beginning on the 4th day after the conver– sion
notice was delivered to the Company. This penalty shall increase to $500 per day
be– ginning on the 10th day. The penalty for a breach of Section 8(n) shall be
an increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), (k), or (l) the outstanding principal due under this Note shall
increase by 50%. If this Note is not paid at maturity, the outstanding principal
due under this Note shall increase by 10%. If the Holder shall commence an
action or proceeding to enforce any provisions of this Note, including, without
limitation, engaging an attorney, then if the Holder prevails in such action,
the Holder shall be reimbursed by the Company for its attorneys’ fees and other
costs and ex– penses incurred in the investigation, preparation and prosecution
of such action or proceeding.

--------------------------------------------------------------------------------

At the Holder’s election, if the Company fails for any reason to deliver to the
Holder the conversion shares by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written no– tice to the Company.

10.           In case any provision of this Note is held by a court of competent
ju– risdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

11.           Neither this Note nor any term hereof may be amended, waived, dis–
charged or terminated other than by a written instrument signed by the Company
and the Holder.

12.           The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144– 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

13.           The Company shall reserve 66,000,000 shares of Common Stock for
conversions under this Note (the “Share Reserve”). The investor shall have the
right to pe– riodically request that the number of Reserved Shares be increased
so that the number of Reserved Shares at least equals 400% of the number of
shares of Company common stock issuable upon conversion of the Note. The Company
shall pay all costs associated with issuing and delivering the shares. At all
times, the reserve shall be maintained with the Transfer Agent at four times the
amount of shares required if the Note would be fully converted. If the Company
defaults on these terms, the conversion discount will increase to 60%.

--------------------------------------------------------------------------------

14.           The Company will give the Holder direct notice of any corporate
ac– tions, including but not limited to name changes, stock splits,
recapitalizations etc. This no– tice shall be given to the Holder as soon as
possible under law.

15.           This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be exe– cuted in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
of– ficer thereunto duly authorized. Dated: June 8th, 2017

LITHIUM EXPLORATION GROUP, INC.     By: [exhibit10-115x8x1.jpg]  Title: CEO  


--------------------------------------------------------------------------------

EXHIBIT A



NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

 LITHIUM EXPLORATION GROUP, INC. The undersigned hereby irrevocably elects to
convert $__________of the bove Note into _________Shares of Common Stock of
Lithium Exploration Group, Inc. (“Shares”) according to the conditions set forth
in such Note, as of the date written below.

 If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

Date of Conversion:   Applicable Conversion Price:   Signature:   [Print Name of
Holder and Title of Signer] Address:       SSN or EIN:   Shares are to be
registered in the following name:     Name:   Address:   Tel:   Fax: SSN or EIN:
  Shares are to be sent or delivered to the following account:   Account Name:  
Address:  


--------------------------------------------------------------------------------